Atkinson, J.
A judgment of a court of competent jurisdiction will only be set aside by a decree in equity for fraud, accident, or mistake, or tbe acts of the adverse party, unmixed with the negligence or fault of the petitioner. Civil Code (1910), §§ 4584, 5965. Ehrlich v. Bell, 163 Ga. 547 (2 a) (136 S. E. 423). See also Lanier v. Nunnally, 128 Ga. 358 (57 S. E. 689); Scarborough v. Information Buying Co., 170 Ga. 872 (154 S. E. 350). Under the pleadings and the evidence the judge did not err in refusing to set aside the verdict and judgment, or in refusal of an injunction. Judgment affirmed.

All the Justices concur.

Borough, Hope <& Fox, for plaintiff.
B. W. Smith Jr., for defendant.